UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7432



WILLIAM SHORTER, JR.,

                                             Plaintiff - Appellant,

          versus


JOSEPH M. BROOKS,

                                              Defendant - Appellee.


                             No. 03-7600



WILLIAM SHORTER, JR.,

                                            Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                             Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-3-545-2)


Submitted:   January 16, 2004           Decided:     February 25, 2004


Before WILLIAMS, KING, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


William Shorter, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In appeal No. 03-7432, William Shorter, Jr., seeks to

appeal from the district court’s order transferring his action to

the Alexandria Division of the Eastern District of Virginia.    He

noted appeal No. 03-7600 from the district court’s denial of his

motion for leave to proceed in forma pauperis on appeal.   We have

reviewed the record and find no reversible error and no abuse of

discretion.   See 28 U.S.C. §§ 1631 & 1915 (2000); Braden v. 30th

Judicial Circuit Court, 410 U.S. 484, 497 (1973).   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeals for

the reasons stated by the district court.   See Shorter v. Brooks,

No. CA-3-545-2 (E.D. Va. Aug. 19 & Sept. 24, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -